—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Beldock, J.H.O.), entered December 8, 1998, as, after a non-jury trial, equitably distributed certain of the marital assets of the parties.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in the equitable distribution of certain of the marital assets (see, Domestic Relations Law § 236 [B] [1] [c], [d]; Miller v Miller, 128 AD2d 844; Majauskas v Majauskas, 61 NY2d 481; Wiercinski v Wiercinski, 116 AD2d 789). Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.